        Case 1:19-cv-10213-GBD-JLC Document 54 Filed 12/04/20 Page 1 of 3



                                                                                             12/4/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DAVID S. OWENS,                                                :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-10213 (GBD) (JLC)
                                                               :
CITY OF NEW YORK et al.,                                       :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Owens is proceeding pro se and in forma pauperis. 1 On November 24, 2020,

the Court directed the New York City Law Department to provide a new address for

service of process for Officer Luis Torres (Dkt. No. 52). On December 4, 2020, the

New York City Law Department provided a new address for service on Officer Luis

Torres (Dkt. No. 53).

        To allow Owens to effect service on Officer Luis Torres through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”). The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service.




1By order dated November 26, 2019, the Court granted Plaintiff’s request to
proceed without prepayment of fees, that is, in forma pauperis (Dkt. No. 6).
                                         1
      Case 1:19-cv-10213-GBD-JLC Document 54 Filed 12/04/20 Page 2 of 3




      The Clerk of Court is directed to issue a summons and complete the USM-285

forms with the address for Officer Luis Torres and deliver all documents necessary

to effect service to the U.S. Marshals Service.

      SO ORDERED.

Dated: December 4, 2020
       New York, New York




A copy of this Order has been
mailed to the following:

David S. Owens
390 9th Ave.
New York, NY 10001




                                           2
  Case 1:19-cv-10213-GBD-JLC Document 54 Filed 12/04/20 Page 3 of 3




               DEFENDANT AND SERVICE ADDRESS

1. Police Officer Luis Torres
   Shield No. 19168
   New York City Police Department, Detective Borough Bronx
   1086 Simpson Street
   Bronx, New York 10459
